DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 refers to the second minimum angle but the second minimum angle was not previously introduced.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing unit in claims 12-18 and 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (9,793,869), hereinafter, Snyder in view of Hanes (2019/0104365) hereinafter, Hanes further in view of Jacobsen et al (2011/0084900) hereinafter, Jacobsen.

In regards to claim 1, Snyder teaches  (Currently Amended) a method for controlling a portable object comprising (abstract)

    PNG
    media_image1.png
    470
    788
    media_image1.png
    Greyscale

-increasing the strength of a signal emitted by the object in response to a clockwise, or respectively anti-clockwise, rotation of the object with respect to a first axis of rotation passing through the object,: (col. 3, lines 1-18)
In FIG. 1A, a cylindrical top portion 106, comprising a top surface 101 and a top sidewall 102, encloses a base portion 104 and is continuously rotatable about base portion 104 in both the clockwise and counter-clockwise directions.  Cylindrical top portion 106 is of a greater diameter than base portion 104, such that the top portion may rotate freely.  Rotation of the cylindrical top portion about the base portion is configured to adjust the volume of a speaker, which is typically contained in the base station.  For example, rotation of cylindrical top portion 106 in a clockwise direction may cause the volume of the speaker to be increased, while rotation of cylindrical top portion 106 in a counter-clockwise direction may cause the volume of the speaker to be decreased.  A volume indicator 140 is further provided in order to indicate the current or user-selected volume level of the speaker, and in some embodiments, may be provided as one or more LEDs or other lighting elements.(col. 3, lines 1-18)

and
	said reduction of the strength of the signal being achieved through a reversal of the motion of the object which resulted in the increase of the signal. .(col. 3, lines 1-18)
	Snyder fails to teach: passage of the object from a standby state to an activated state is initiated in response to:
•    a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or
•    an agitation of the object in a back and forth motion.
	However, Hanes teaches
-passage of the object from a standby state to an activated state is initiated in response to:
•    a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or [0026, 0038, 0043-0044]
•    an agitation of the object in a back and forth motion.
[0043] First, the portable unit (130) can be shaken, for example, side to side, in any directions to trigger a wake or other signal to the host computer.  Second, the portable unit (130) may also be tapped.  Impacts to the exterior of the portable unit (130) will cause vibrations detectable by the motion sensor.

    PNG
    media_image2.png
    483
    587
    media_image2.png
    Greyscale


	Synder fails to teach rotation of object as a unit. 
	However, Jacobsen teaches rotation of object as a unit.(fig. 1c rotation about axis)[0015] set volume). Examiner notes [0046] which includes multiple sensors for detecting motion. 

    PNG
    media_image3.png
    541
    491
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Synder to further include rotation of object as a unit as taught by Jacobsen in order to a handheld, high-resolution, microdisplay device provides greater convenience and mobility and avoids the problems of wired and wireless video headsets [013]


In regards to claim 12, Snyder teaches (Currently Amended) a portable object having one or more faces, said object comprising (abstract):
-a module for detecting displacements of the object comprising an accelerometer (fig. 7 (714)) 
-a loud-speaker and/or a screen and/or a vibration source : and -a processing unit configured and/or programmed to: (col. 3, lines 30-45) (fig. 7 (716))
•    increase the strength of a signal emitted by the object in response to the detection, by the detection module, of a clockwise, or respectively anticlockwise, rotation of the object with respect to a first axis of rotation passing through the object, (col. 3, lines 1-18):
•    reduce the strength of a signal emitted by the object in response to the detection, by the detection module, of an anti-clockwise, or respectively clockwise, rotation of the object with respect to the first axis of rotation, (col. 3, lines 1-18):
Snyder fails to teach: -initiate passage of the object from a standby state to an activated state in response to:
-    a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or
-    an agitation of the object in a back and forth motion.	
However, Hanes teaches and a gyrometer [0033]
-passage of the object from a standby state to an activated state is initiated in response to:
•    a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or [0026, 0038, 0043-0044] Hanes
•    an agitation of the object in a back and forth motion.
[0043] First, the portable unit (130) can be shaken, for example, side to side, in any directions to trigger a wake or other signal to the host computer.  Second, the portable unit (130) 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Snyder as taught by Hanes to further include a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or an agitation of the object in a back and forth motion as taught by Hanes in order to save power.
Synder fails to teach rotation of object as a unit. 
However, Jacobsen teaches rotation of object as a unit.(fig. 1c rotation about axis)[0015] set volume) an energy storage unity (fig. 5 (524)). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Synder to further include rotation of object as a unit as taught by Jacobsen in order to a handheld, high-resolution, microdisplay device provides greater convenience and mobility and avoids the problems of wired and wireless video headsets [013]


In regards to claim 2, Synder in views of Hanes and Jacobsen teaches (Currently Amended) method according to claim 1, characterized in that the signal emitted by the object is: -a sound signal, or -an optical signal, or -a vibration signal, or -an olfactory signal, or -a radio signal. (col. 3, lines 1-18 volume) Synder
In regards to claim 3, Synder in views of Hanes and Jacobsen teaches (Currently Amended) claim 1 characterized in that passage of the object from an activated state to a standby state is initiated in response to a rotation of the object by an angle greater than or equal to a second minimum angle value with respect to a second axis of rotation passing through the object.[0034-0038] Any angle Hanes


2.	In regards to claim 19, Synder in views of Hanes and Jacobsen teaches (New) The object of claim 12, wherein said object is a cube, and said first axis of rotation passes through the cube and is oriented vertically.(fig. 1c vertical) Jacobson

Claims 4-5, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (9,793,869), hereinafter, Snyder in view of Hanes (2019/0104365) hereinafter, Hanes and Jacobson further in view of Arlinsky et al (2003/0148700) hereinafter, Arlinsky.


In regards to claim 4, Synder and Hanes as modified by Jacobnsen in views of Arlinsky teaches characterized in that reading of an item of media content by the object is initiated in response to an agitation of the object,. [0026, 0038, 0043-0044] Hanes
	Synder and Hanes fail to teach the item of media content read being associated with a face of the object oriented upwards [006-0018]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Snyder and Hanes to further include the item of media content read being associated with a face of the object oriented upwards as taught by Arlinsky in order teach toddlers. 
In regards to claim 5, Synder and Hanes as modified by Jacobnsen in views of Arlinsky in views of Hanes teaches method according to claim 4, characterized in that an item of media content being read is indexed in a dedicated folder in response to a displacement of the object according to a particular predefined trajectory.[006, 0014, 0023-0024] Arlinsky
In regards to claim 13, Synder and Hanes as modified by Jacobnsen in views of Arlinsky in views of Hanes teaches object according to claim 12 see rational of claim 4, characterized in 
In regards to claim 14, Synder and Hanes as modified by Jacobnsen in views of Arlinsky see rational of claim 4,  in views of Hanes teaches characterized in that the face of the object oriented upwards is parallel to a horizontal plane, and in that the first axis of rotation is perpendicular to said face oriented upwards [0014, 0023] Arlinsky.
In regards to claim 18, Synder and Hanes as modified by Jacobnsen in views of Arlinsky see rational of claim 4,  (Currently Amended) -a transceiver arranged to be connected to a remote emitter of an external device, (fig. 1 104) Hanes-an electronic memory ; and the processing unit being configured and/or programmed to read items of media content from data emitted by the remote emitter and/or from the electronic memory. [0014, 0023] Arlinsky.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinsky et al (2003/0148700) hereinafter Arlinsky in view of Lyons (2018/0188831) hereinafter, Lyons and   Jacobsen et al (2011/0084900) hereinafter, Jacobsen.

In regards to claim 23, Arlinsky   teaches  (New) a portable object having one or more faces, said object comprising:
	-an energy storage unit;(fig. 2 (9))

    PNG
    media_image4.png
    304
    590
    media_image4.png
    Greyscale

	-a module for detecting displacements of the object comprising an accelerometer [0057] 
	-a loud-speaker (fig. 2 (13)) and/or a screen and/or a vibration source; and -a processing unit configured (fig. 2 (8)) and/or programmed to:
	Arlinsky fails to teach 
•    	increase the strength of a signal emitted by the object in response to the detection, by the detection module, of a clockwise, or respectively anti-clockwise, rotation of the object as a unit with respect to a first axis of rotation passing through the object,
•   	 reduce the strength of a signal emitted by the object in response to the detection, by the detection module, of an anti-clockwise, or respectively clockwise, rotation of the object as a unit with respect to the first axis of rotation, such reduction of the strength of the signal being achieved by a reverse motion of the object compared to the motion resulting in the increase in strength of the signal,
	However, Lyons teaches 
	increase the strength of a signal emitted by the object in response to the detection, by the detection module, of a clockwise, or respectively anti-clockwise, rotation of the object as a unit with respect to a first axis of rotation passing through the object,[107]

    PNG
    media_image5.png
    703
    777
    media_image5.png
    Greyscale

•   	
[0107] In other cases, the association may be manually-selected (e.g. through interaction with a menu on the display of the computing device) or may be enabled through interaction with the three-dimensional object itself.  For example, clicking, squeezing, or moving the object in a particular fashion (e.g. to spell a "Z" in the air) may cause the object to take control over a "zoom" function within the interface or to take control over the audio volume of the associated application, or to select a paintbrush within an application.  The actions and or movement may be previously-determined by the application itself or may be user-programmable.  In this way, the object may act as a "mouse" or as some other interactive element for any number of applications.  For example, a click, and a twist (rotation around a Y axis) may cause the object to act (and to visually appear in the display of the associated application) as a volume knob.  As it is turned to the right, audio volume may increase.  As it is turned to the left, volume may decrease, in much the same fashion as a typical volume knob, all the while the user is actually merely holding a cube with six-faces including different fiducial markers.

 reduce the strength of a signal emitted by the object in response to the detection, by the detection module, of an anti-clockwise, or respectively clockwise, rotation of the object as a unit with respect to the first axis of rotation, such reduction of the strength of the signal being achieved by a reverse motion of the object compared to the motion resulting in the increase in strength of the signal,[107].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Arlinsky to further include the signal control as taught by Lyons in order to give the feel of a tradition volume knob [0107]. 
	Arlinsky and Lyons fails to teach a gyroscope and 
• initiate passage of the object from a standby state to an activated state in response to:
a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or an agitation of the object in a back and forth motion; and the face of the object oriented upwards is parallel to a horizontal plane, and in that the first axis of rotation is perpendicular to said face oriented upwards.
	However, Hanes teaches a gyroscope and • initiate passage of the object from a standby state to an activated state in response to:a rotation of the object by an angle greater than or equal to a first minimum angle value with respect to an axis of rotation passing through the object, and/or an agitation of the object in a back and forth motion; and the face of the object oriented upwards is parallel to a horizontal plane, and in that the first axis of rotation is perpendicular to said face oriented upwards. [0026, 0038, 0043-0044] [0043] 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Snyder as taught by Hanes to further include a rotation of the object by an angle greater than .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 12-18 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to Applicant’s comments to using an accelerometer and a gyrometer. Examiner believes it is well within the purview to combine the teachings of the respective references to bring in their respective sensor however, [0046] Jacobsen teaches using multiple sensors. Examiner believes these comments are also relevant to the disabling of Synder and the accelerometer. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Allowable Subject Matter
Claims 6-11,20, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GRANT SITTA/Primary Examiner, Art Unit 2694